Title: To John Adams from Francis Dana, 13 January 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: Petersbourg. Jany: 2/13. 1783—

I have read your preliminary treaty with some attention and much satisfaction. You will suffer me however to suggest whether it might not be expedient in the definitive Treaty, to ascertain more particularly the property of all the Islands in the Lakes, but especially those situated in, or near the entrance of, their several water communications; as also the right of navigating on either side of the imaginary line drawn thrô the middle of the Lakes, and of their communications, as shall be necessary and most convenient for the full enjoyment of a free navigation from one of them to the other. Suppose it shou’d be alleged as it may be with some plausibility, that this imaginary line passes thrô the communications at an equal distance from their main shores—and suppose there are two passages formed by an Island lying on one side of such a Line, the one fit for canoes or small boats only, and the other for large Battoes or vessels. Wou’d there not be room for one party to claim an exclusive right of passage thro the great channel? You will at once see the effect of such a pretension upon the Interests of the other, if persisted in. The intention of both parties may be that this imaginary line thrô the communications, shoud pass along the middle of the best and largest channels, and that the property in the Islands lying within them shou’d be settled accordingly. Yet if this shou’d be clearly explained in the definitive Treaty, may it not be advisable to secure a right of passage up and down any of the water passes; as those may become more or less convenient according to the changes they may undergoe in the several seasons, as well as the size of the boats or vessel which may pass them. It is sometimes necessary in those routes to transport effects over carrying places, which may not only be in fact made, but be feasible on one shore of the communication—and to land from time to time for drawing boats and vessels up and down the communication—as well as to put into places for shelter from storms, and for other necessary purposes. Without mutual liberty in those respects (in time of peace) a communication from Lake to Lake may be absolutely impracticable for one or both of the parties.— As the Indians on the North of the Lakes frequently pass them to trade on the South, might it not be expedient to secure a free passage for them, and liberty to trade with either party as they may think proper— The exception at the end of the second article may be a source of continual contests, as there has been repugnant claims subsisting between those Neighbours. The Line is certain, the exception leaves all at loose— I submit these reflections to your candour and friendship. You will pay what attention to them you may think they deserve. I had at first intended to have addressed them to all the Commissioners, but I thought it wou’d be rather too formal a mode; and that every beneficial purpose might as well be answered in this private Course. I make no apology for this liberty, knowing that we are embarked in the same cause, and wish to promote its success by all means in our power—
I am, my dear Sir, with the most perfect esteem & sincere regard / your much obliged Friend, & most obedient humble Servant
FRA DANA

